Citation Nr: 0735559	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-17 677A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for atherosclerotic 
heart disease and coronary artery disease, claimed as 
secondary to service-connected allergic rhinitis and 
tonsillitis, status post tonsillectomy.

2.  Entitlement to an increased evaluation in excess of 10 
percent for allergic rhinitis.  

3.  Entitlement to an increased (compensable) disability 
evaluation for tonsillitis, status post tonsillectomy.

4.  Entitlement to an increased (compensable) disability 
evaluation for scars, residuals of appendectomy and 
herniorrhaphy.




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1969, including service in Germany.  This appeal initially 
came before the Board of Veterans' Appeals (Board) from a 
March 2001 rating decision issued by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, denied three claims 
for increased disability evaluations.  The Board Remanded 
those three claims in February 2005.  On Remand, the 
evaluation for allergic rhinitis was increased to 10 percent, 
but that claim, together with two other claims for increased 
evaluations, remains on appeal.

By a rating decision issued in May 2005, the veteran's claim 
for service connection for atherosclerotic heart disease and 
coronary artery disease was denied.  Following the veteran's 
timely disagreement, the RO issued a statement of the case 
(SOC) in June 2005, and the veteran's substantive appeal was 
received in June 2005.  The appeal for service connection for 
heart disease comes to the Board together the claims Remanded 
in February 2005.

By statements submitted in June 2005 and February 2006, the 
veteran contended that he developed asthma secondary to 
service-connected allergic rhinitis.  This claim for 
secondary service connection for asthma has not been 
adjudicated, although a claim for direct service connection 
for asthma has been denied.  The veteran also contends that 
he has sleep apnea as a result of service-connected allergic 
rhinitis.  These claims are REFERRED to the RO for action.  


FINDINGS OF FACT

1.  The medical evidence establishes that the veteran's 
atherosclerotic heart disease and coronary artery disease are 
etiologically related to diabetes, for which service 
connection is not in effect, and are not secondary to the 
veteran's service-connected allergic rhinitis and 
tonsillitis, status post tonsillectomy.

2.  The veteran's service-connected allergic rhinitis is 
manifested by intermittent congestion of the nasal mucosa and 
nasal turbinates, but not by polyps or by obstruction of more 
than 50 percent of both nares or 100 percent of either 
nostril.
 
3.  The veteran's service-connected tonsillitis, status post 
tonsillectomy, is manifested by the absence of tonsils, but 
no other residuals.

4.  Scars which are residuals of appendectomy and 
herniorrhaphy are not tender or painful, do not limit motion, 
are not unstable, and are asymptomatic.


CONCLUSIONS OF LAW

1.  The veteran did not incur atherosclerotic heart disease 
or coronary artery disease in service or as a result of 
service or secondary to service-connected allergic rhinitis 
and tonsillitis, status post tonsillectomy.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2007).

2.  The criteria for an increased evaluation in excess of 10 
percent for allergic rhinitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.1, 4.97, Diagnostic Code 6522 (2007).

3.  The criteria for an increased (compensable) disability 
evaluation for tonsillitis, status post tonsillectomy, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.97, Diagnostic 
Code 6516 (2007).


4.  The criteria for an increased (compensable) disability 
evaluation for scars, residuals of appendectomy and 
herniorrhaphy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.118, Diagnostic Code 6516 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for heart disease and that his is entitled to 
higher initial evaluations for his service-connected 
disabilities.

Duties to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A 
notice advising the veteran of the evidence required to 
substantiate a claim of service connection was issued in 
February 2005.  In this case, although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

By a letter issued in April 2004, the RO notified the veteran 
of the evidence required to substantiate claims for increased 
evaluations, advised the veteran to submit any evidence in 
his possession that pertained to his claims, and explained 
what evidence VA would be responsible to obtain and what 
evidence the veteran should obtain or identify.  This notice 
was not provided prior to the initial unfavorable 
determination, but was provided prior to readjudication of 
the claims, by issuance of a statement of the case (SOC) in 
June 2005.  Additionally, the veteran's statements 
demonstrate that he was aware that he should submit evidence 
that his service-connected disabilities had increased in 
severity, since he submitted several statements in which he 
explained why he felt that he was entitled to increased 
evaluations.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

VA has a duty to assist the veteran in the development of 
each claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO afforded the veteran VA examinations as to each 
of his claims for an increased evaluation.  The RO also 
afforded the veteran the benefit of VA opinion in April 2005 
as to whether there was a relationship between his service-
connected allergic rhinitis and atherosclerotic heart disease 
or coronary artery disease, as the veteran alleged.  

The April 2005 opinion did not address the veteran's 
statement that heart disease was related to exposure to Agent 
Orange.  However, the veteran's DD214 and service medical 
records do not establish that he served in Vietnam.  Rather, 
the veteran's overseas service was in Germany.  The Board 
notes that the threshold for determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim 
for benefits is very low, and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, the veteran 
has not provided specific information as to why he believes 
he was exposed to herbicides, and there is no information 
known to the Board which indicates that servicemembers 
stationed in Germany were exposed to Agent Orange during the 
period of the veteran's service.  

Moreover, the veteran has not alleged that any provider has 
suggested to him that his cardiovascular disease is related 
to exposure to herbicides, nor is there any medical evidence 
that seems in any way to indicate such a relationship.  There 
is no presumption that any cardiovascular disorder is related 
to exposure to herbicides.  The April 2005 VA opinion 
unequivocally links the veteran's cardiovascular disease to 
his diabetes mellitus.  Since the veteran did not serve in 
Vietnam and may not be presumed to have been exposed to 
herbicides, the Board finds that there is no duty to develop 
the veteran's statement that a cardiovascular disorder is 
linked to Agent Orange, or to obtain a specific medical 
opinion as to the likelihood that the veteran developed a 
cardiovascular disorder which may be linked to exposure to 
herbicides.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran has been afforded VA opinion and examination as 
to each claim on appeal.  Lengthy private clinical records 
have been obtained, and the veteran has not identified any 
other provider who has treated him for cardiovascular 
disorders or service-connected disabilities.  The duty to 
assist the veteran to develop the claims has been fulfilled.

The Board finds that all necessary notice and development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

1.  Claim for service connection for heart disease

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
In addition, service connection shall be awarded when a 
disability is proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310.

A veteran who served in Vietnam during the Vietnam era may be 
presumed to have been exposed to herbicides.  38 U.S.C.A. 
§ 1116.  However, there is no evidence that the veteran 
served in Vietnam.  Rather, his service records show that he 
was stationed in Europe, in Germany.  The veteran himself 
testified, at a February 2002 personal hearing unrelated to 
the claims on appeal, that he was stationed in Germany.  The 
veteran may not be presumed to have been exposed to 
herbicides, and he has not provided evidence or contentions 
to show such exposure.  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  

By a statement submitted in July 2004, the veteran contended 
that his heart disease, which had required surgical 
intervention, was the result of his service-connected 
respiratory disability or his service-connected 
tonsillectomy.  With this claim, he submitted clinical 
evidence which disclosed that he underwent cardiac bypass 
graft vascular surgery in May 2004.  By a January 2005 
statement, the veteran also contended that his cardiovascular 
heart disease might be due to exposure to Agent Orange.  

In an opinion rendered in April 2005, a physician opined that 
the veteran's cardiovascular disease was not etiologically 
related to the veteran's service-connected allergic rhinitis 
and tonsillitis, status post tonsillectomy.  The physician 
opined that the veteran's cardiovascular disease was, 
however, etiologically related to the veteran's diabetes 
mellitus, for which service connection is not in effect.  

The veteran may not be presumed to have been exposed to Agent 
Orange, since he did not serve in Vietnam, and has not 
provided any evidence that he was exposed to any herbicide.  
His service records do not establish or suggest in any way 
that he was exposed to any herbicide.  There is no evidence 
of record, other than a statement from the veteran, linking 
the veteran's development of any cardiovascular disorder to 
exposure to Agent Orange.  The veteran does not contend that 
any provider has suggested to him that he was exposed to 
Agent Orange or that such exposure might be related in any 
way to a cardiovascular disorder.  As there is no evidence 
that the veteran was exposed to herbicides, and the veteran's 
development of cardiovascular disorders has been attributed 
to diabetes mellitus, VA has no duty to obtain additional 
examination or opinion as to an etiologic relationship 
between exposure to herbicide and the claimed cardiovascular 
disorders.  McLendon, supra.

There is no evidence that the veteran was treated for a 
cardiovascular disorder in service.  There is no clinical 
evidence that atherosclerotic heart disease or coronary 
artery disease were diagnosed within the first 20 years after 
the veteran's service discharge.  The medical opinion of 
record establishes that the veteran's  atherosclerotic heart 
disease and coronary artery disease are secondary to 
diabetes, for which service connection is not in effect, and 
are not etiologically related to the veteran's service-
connected allergic rhinitis or tonsillectomy.  

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim for service connection for atherosclerotic heart 
disease and coronary artery disease must be denied.  
 
2.  Claim for an evaluation in excess of 10 percent for 
allergic rhinitis  

Historically, the veteran sought service connection for 
allergy and asthma in 1969, proximate to his service 
discharge.  Hypertrophic rhinitis was diagnosed on VA 
examination conducted in December 1969.  By a rating decision 
issued in September 1993, the RO granted service connection 
for allergic rhinitis, effective from April 1969, and 
assigned a noncompensable evaluation under DC 6501.  Before 
the veteran submitted the September 2000 claim for an 
increased evaluation for that disability, the criteria 
governing evaluation of allergic rhinitis were revised, and 
DC 6501 was eliminated.  Under the revised criteria, allergic 
and vasomotor rhinitis are evaluated under DC 6522.

Allergic or vasomotor rhinitis warrants a 30 percent rating 
where there are polyps.  A 10 percent rating is warranted 
without polyps, but with greater than 50-percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side.  38 C.F.R. § 4.97, DC 6522.

On VA examination conducted in November of 2000, the 
veteran's turbinates were congested.  There was mild 
deviation of the nasal septum to the left, but no purulent 
discharge.  He reported occasional loss of ability to smell 
and severe allergic reaction to certain odors.  Radiologic 
examination disclosed engorged nasal turbinates and clear 
paranasal sinuses.

On VA examination conducted in June 2004, the veteran 
complained of nasal congestion, frontal headaches, and a 
clear nasal discharge.  The examiner stated that there was 
interference with the veteran's ability to breathe through 
the nose.  There was no speech impairment.  There was a 35 
percent obstruction of one nostril due to septal deviation.  
There was no tenderness, purulent discharge, or other 
evidence of the sinusitis.  Radiologic examination of the 
paranasal sinuses disclosed no evidence of sinusitis.

The veteran submitted extensive private medical evidence 
dating from 1993 to 2005.  However, which this evidence 
disclosed that the veteran used medications to control his 
allergic rhinitis, there was no evidence of nasal obstruction 
exceeding 50 percent or of polyps.

As there is no medical diagnosis of polyps in the veteran's 
nose, the criteria for a 30 percent evaluation for allergic 
rhinitis are not met.  The preponderance of the evidence is 
against a finding that an evaluation in excess of 10 percent 
for allergic rhinitis is warranted.  As there is no evidence 
which supports the claim for an evaluation in excess of 10 
percent, the evidence is not in equipoise.  The statutory 
provisions regarding resolution of reasonable doubt are not 
applicable to warrant a more favorable outcome.  38 U.S.C.A. 
§ 5107(b).  The claim for an evaluation in excess of 10 
percent for allergic rhinitis must be denied.  

3.  Claim for a compensable evaluation for tonsillitis, 
status post tonsillectomy

Historically, by a rating decision prepared in June 1970, the 
veteran was granted service connection for tonsillitis.  The 
veteran's disability due to tonsillitis was evaluated as 
noncompensable by the RO under DCs 6516 and 6599.  

The record establishes that the veteran underwent 
tonsillectomy in 1976.  The veteran contends that he is 
entitled to an increased evaluation because the severity of 
his service-connected tonsillitis required him to undergo 
that tonsillectomy.  However, the veteran underwent 
tonsillectomy many years before he submitted the claim for an 
increased (compensable) evaluation which is the subject of 
this appeal.  VA examination conducted in November 2000 
disclosed no evidence of any residual of tonsillitis or 
tonsillectomy.  The examiner who conducted June 2004 VA 
examination specifically stated that the veteran had "no 
sequellae from previous tonsillectomy."

The veteran's tonsillitis is evaluated by analogy to 
laryngitis.  A compensable evaluation is available for 
laryngitis where there is or since, with information of the 
vocal cords or mucus membranes.  In this case, the veteran 
does not contend that he has hoarseness or irritation of the 
vocal cords.  The examiner stated that the veteran's nasal 
mucosa were engorged, but stated that the pharynx was normal.  
Given the examiner's specific statement that there were no 
sequelae from the veteran's tonsillectomy, the Board finds, 
as a matter of fact, that engorgement of the nasal mucosa 
does not serve as a factual basis for assignment of a 
compensable evaluation for tonsillitis, status post 
tonsillectomy.  

The examiner's statement that the veteran has no sequelae of 
a tonsillectomy is wholly unfavorable to the veteran's 
contention that he is entitled to a compensable evaluation 
for that disability.  The Board sympathizes with the 
veteran's contention that his tonsillitis was severe prior to 
the 1976 tonsillectomy.  However, the Board is not authorized 
to compensate the veteran at this time for the severity of 
tonsillitis manifested in and prior to 1976.  The current 
evaluation must, by regulation, be based on the current 
disability manifested during the pendency of the current 
claim, submitted in September 2000.

As there are no current manifestations of disability due to 
tonsillitis, status post tonsillectomy, the preponderance of 
the evidence is against a compensable evaluation for that 
disability.  As there is no favorable evidence, provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.  The claim for an increased (compensable) 
evaluation for tonsillitis, status post tonsillectomy, must 
be denied.

4.  Claim for a compensable evaluation for scars

Historically, by a rating decision prepared in June 1970, the 
veteran was granted service connection for an appendectomy 
scar and for a herniorrhaphy scar.  Those scars were in time 
when it as noncompensable under DC 7805.  In a January 1993 
rating decision, the RO noted that the grant of service 
connection for an appendectomy scar and for a hernia scar was 
erroneous.  However, as that grant of service connection had 
been in effect for more than 20 years, and there was no basis 
for severing service connection, the RO determines that the 
grant of service connection for the scars was protected.

On VA examination conducted in June 2004, the veteran noted 
his history of having undergone appendectomy at age 8 and 
left inguinal herniorrhaphy at age 10.  The examiner 
described the appendectomy scar as four inches in length and 
well-healed.  The left inguinal herniorrhaphy scar was three 
inches in length and well-healed.  Each surgical scar was 
stable, with no loss of skin or evidence of ulceration.  The 
scars were mobile to palpation and asymptomatic.  There was 
no limitation of motion due to the scars.

The veteran has not submitted any contention since the June 
2004 VA examination was conducted that disability due to any 
service-connected scar has increased.  A compensable 
evaluation may be granted for a scar which is unstable, 
ulcerated, or which is tender, painful, or limits motion.  
DCs 7803, 7804, 7805.  However, the medical evidence 
establishes that none of these manifestations are present.

The Board has considered whether a compensable evaluation for 
a service-connected scar is available under any other 
applicable diagnostic code.  However, there is no evidence 
that the appendectomy scar for the herniorrhaphy scar results 
in disfigurement, any characteristic of disfigurement, 
affects more than 5 percent of the exposed area of the body, 
or results and any other manifestation of a disorder of the 
skin.  Thus, there is no factual basis for application on any 
other diagnostic code used to evaluate skin disability.  
38 C.F.R. § 4.118, DCs 7800-7833.

As there is no evidence which supports the claim for a 
compensable evaluation for any service-connected scar, the 
evidence is not in equipoise.  The statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim for a compensable evaluation for disability due to 
service-connected scars must be denied.  



(CONTINUED ON NEXT PAGE)


ORDER

The appeal for service connection for atherosclerotic heart 
disease and coronary artery disease, claimed as secondary to 
service-connected allergic rhinitis and tonsillitis, status 
post tonsillectomy, is denied.

The appeal for an increased evaluation in excess of 10 
percent for allergic rhinitis is denied.

The appeal for an increased (compensable) disability 
evaluation for tonsillitis, status post tonsillectomy, is 
denied.

The appeal for an increased (compensable) disability 
evaluation for scars, residuals of appendectomy and 
herniorrhaphy, is denied.






______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


